FLETCHER, Judge
(dissenting):
I must dissent in accord with my opinion in United States v. Harden, 1 M.J. 258, 260 (C.M.A.1976), wherein I stated:
In resolving whether a misunderstanding of the maximum punishment improvidenced an accused’s negotiated plea, as was the situation here, I view a miscalculation of the period of imposable confinement which approaches 100 percent as “substantial.” In addition, there may be instances in which a lesser misunderstanding is substantial, depending upon the circumstances of the case.
The difference here exceeds 1000 percent.
I further augment my dissent. The Court of Military Review found that the specification was defective as to alleging the offense of attempted robbery, its allegations only being sufficient to allege the offense of attempted larceny. The lower court found that the element missing from the specification was the failure to allege *225that the attempted taking was from the person or the presence of the victim. Notwithstanding this absence from the specification, the trial judge during the plea and arraignment verbally incorporated the missing element, but the specification was not amended to reflect the missing element. Based upon the questions propounded by the trial judge, the defendant entered a plea of guilty to attempted robbery. The trial judge sentenced the accused to 9 months’ incarceration, where actually the maximum confinement for larceny is 6 months. The conveying authority, relying on misadvice, and the appellant, relying on misadvice, both misapprehended the actual stated charge and agreed that the sentence should not exceed 9 months’ incarceration, once again exceeding the maximum sentence prescribed for larceny. The Court of Military Review found that the misadvice by the military judge and the misapprehension by the appellant as to the specification resulted in prejudice, but not materially. I disagree, as I believe the appellant has been materially prejudiced when the agreed sentence and the sentence imposed exceeds the statutory maximum for the crime charged.
I would reverse the Court of Military Review and order a new trial.